JUVENILE COURT PROCEDURAL RULES COMMITTEE
                              FINAL REPORT1

                      Amendment of Pa.R.J.C.P. 1601 and 1608

      On May 17, 2018, the Supreme Court amended Rules of Juvenile Court Procedure
1601 and 1608 to require prior notice if a dependent child’s permanency review hearing
may result in a goal change away from reunification.

         The Juvenile Court Procedural Rules Committee undertook rulemaking to address
reported circumstances wherein permanency review hearings resulted in goal changes
that discontinued reunification without prior notice that such a goal change would be
decided at the hearing. This appeared inconsistent with the best practice of providing
notice of an upcoming goal change hearing. See Pennsylvania Children’s Roundtable
Initiative. Pennsylvania Dependency Benchbook at p. 119. Harrisburg, PA: Office of
Children and Families in the Courts, 2010.

       After considering comments in response to a prior proposal, see 47 Pa.B. 947
(February 18, 2017), the Committee revised the proposal to extend Rule 1601(B) to
include all parties (e.g., GAL) rather than solely the county agency. Moreover, the
previously proposed provision for a discretionary rehearing was eliminated, believing that
the effect of a goal change from reunification was so significant that due process required
timely notice of the possibility of a goal change from reunification in all instances.

       Given the gravity of a permanency review hearing that may result in a goal change
from reunification, the Committee proposed to amend Rule 1608(d)(1)(c) to require that
notice in accordance with proposed Rule 1601(B) be given before a court can order a
goal change from reunification. As indicated in the revised Comment to Rule 1608, the
court should direct the county agency to give notice to all other parties when the court
seeks to change the goal in the absence of such notice.

      Additionally, post-publication, the phrase “placement goal” was revised to
“permanency goal” to more accurately describe the goal.

      The amendments will become effective October 1, 2018.




1   The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.